            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                      1:19 CV 344 MR WCM

DAVID L. SETTLEMYER and         )
JANE SETTLEMYER                 )
                                )
           Plaintiffs,          )
v.                              )                           ORDER
                                )
BORG-WARNER MORSE TEC, LLC; )
BWDAC, INC.; CARLISLE           )
INDUSTRIAL BRAKE & FRICTION )
INC.; CATERPILLAR, INC.; CBS    )
CORPORATION; CERTAIN TEED       )
CORPORATION; CONSOLIDATED       )
TRUCK PARTS, INC.; CRA          )
TRAILERS INC.; CUMMINS, INC.;   )
DAIMLER TRUCKS NORTH            )
AMERICA LLC; DANA               )
COMPANIES, LLC; EATON           )
CORPORATION; FEDERAL-MOGUL )
ASBESTOS PERSONAL INJURY        )
TRUST; FORD MOTOR COMPANY; )
HEAVY DUTY PARTS, INC.;         )
GENUINE PARTS COMPANY;          )
KELSEY-HAYES COMPANY; MACK )
TRUCKS, INC.; NAVISTAR, INC.;   )
PACCAR, INC.; PNEUMO ABEX, LLC )
                                )
           Defendants.          )
_______________________________

     This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 83) filed by William M. Graham. The Motion indicates

that Mr. Graham, a member in good standing of the Bar of this Court, is local

counsel for Plaintiffs David L Settlemyer and Jan Settlemyer and that he seeks
the admission of Casey Cira, who the Motion represents as being a member in

good standing of the Bar of Illinois. It further appears that the requisite

admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 83) and ADMITS

Casey Cira to practice pro hac vice before the Court in this matter while

associated with local counsel.



                                 Signed: March 10, 2020
